            Case 1:20-cv-00859-MCW Document 5 Filed 09/08/20 Page 1 of 4



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS


                                               )
MANDAN, HIDATSA, AND ARIKARA                   )
NATION                                         )
                                               )     1:20-cv-00859
                       Plaintiff,              )
                                               )     Judge Mary Ellen Coster Williams
       v.                                      )
                                               )
UNITED STATES OF AMERICA                       )
                                               )
                       Defendant.              )


                                    JOINT MOTION TO STAY

       Defendant United States of America (the “United States” or “Defendant”) and Plaintiff

Mandan, Hidatsa, and Arikara Nation (the “Nation” or “Plaintiff,” and, together with the United

States, the “Parties”) jointly move, pursuant to Rule 7 of the Rules of the United States Court of

Federal Claims, to stay this action pending the resolution of Count I of a related case pending in

the United States District Court for the District of Columbia, Mandan, Hidatsa, and Arikara

Nation v. Department of the Interior, et al., 1:20-cv-1918 (D.D.C.) (the “DDC Action”).

       In support of this Motion, the Parties state as follows:

       1.       Plaintiff filed this action on July 15, 2010, and this Court served the United States

on the same day. See Compl., ECF No. 1; Minute Entry Accompanying ECF No. 1. The United

States’ responsive pleading is due September 14, 2020. Id.

       2.       Plaintiff’s complaint in this action “seeks compensation for the United States’

breaches of its fiduciary duty to protect and preserve the MHA Nation’s trust land – the minerals

beneath the Missouri River within the Fort Berthold Reservation (‘Reservation’).” Compl., ECF

No. 1, at ¶ 1. It is the United States’ position that the Tribe does not own the property at issue.
             Case 1:20-cv-00859-MCW Document 5 Filed 09/08/20 Page 2 of 4




        3.       On July 16, 2020, Plaintiff filed the DDC Action seeking injunctive and

declaratory relief against the United States Department of the Interior (the “Interior”) as well as

two individual Interior officials (collectively, the “DDC Defendants”). DDC Action Compl.,

ECF No. 1, 1:20-cv-1918 (D.D.C.). On the same day, the Tribes filed a motion for preliminary

injunction seeking to prevent the DDC Defendants from taking any steps to implement a recent

opinion issued by the Solicitor of the Interior. DDC Action Motion for Preliminary Injunction,

ECF No. 2, 1:20-cv-1918 (D.D.C.). This opinion by the Solicitor is central to the claims and

defenses in this action.

        4.       The District Court set a schedule whereby the Parties will concurrently brief, on

an expedited basis, the motion for preliminary injunction and cross-motions for summary

judgment as to Count I of the DDC Action. Order, ECF No. 7, at 2, 1:20-cv-1918 (D.D.C.).

This consolidated briefing will conclude Thursday, October 15, 2020. See id.; Opinion and

Order, ECF No. 15, at 7, 1:20-cv-1918 (D.D.C.).

        5.       The Parties agree that resolution of Count I of the DDC Action will have a

substantial impact on the Parties’ claims and defenses in this action.

        6.       To avoid duplicative litigation, to preserve the Parties’ and judicial resources, to

avoid potentially inconsistent rulings, to allow these proceedings to be clarified and potentially

streamlined following a ruling on Count I in the DDC Action, and because the District Court has

expedited briefing on the issue, the Parties respectfully request this Court stay this case pending

an order from the District Court adjudicating Count I in the DDC Action. The Parties agree that

such a stay will not prejudice their interests.

        7.       The Parties stipulate and agree that following entry of an order by the District

Court finally adjudicating Count I of the DDC Action, the Parties will meet and confer, and,




                                                  -2-
          Case 1:20-cv-00859-MCW Document 5 Filed 09/08/20 Page 3 of 4




within 21 days of the entry of such an order by the District Court, the Parties will file a joint

status report setting out a joint proposal, or, if they are unable to agree, separate proposals, for

any further proceedings in this case.

       Respectfully submitted this 8th day of September, 2020.



                                               ROBINS KAPLAN LLP
                                               By: s/Timothy Q. Purdon
                                               Timothy Q. Purdon
                                               1207 West Divide Avenue, Suite 200
                                               Bismarck, ND 58501
                                               701-255-3000
                                               TPurdon@RobinsKaplan.com
                                               Timothy W. Billion
                                               140 North Phillips Avenue, Suite 307
                                               Sioux Falls, SD 57104
                                               605-335-1300
                                               TBillion@RobinsKaplan.com

                                               And

                                               HOLLAND & KNIGHT LLP
                                               Steven D. Gordon
                                               Philip Baker-Shenk
                                               800 17th Street, N.W., Suite 1100
                                               Washington, D.C. 20006
                                               steven.gordon@hklaw.com
                                               philip.baker-shenk@hklaw.com
                                               Tel: (202) 955-3000
                                               Fax: (202) 955-5564

                                               Attorneys for Plaintiff Mandan, Hidatsa, and
                                               Arikara Nation




                                                 -3-
Case 1:20-cv-00859-MCW Document 5 Filed 09/08/20 Page 4 of 4




                           JEAN E. WILLIAMS
                           DEPUTY ASSISTANT ATTORNEY GENERAL

                           /s/ Jacob D. Ecker
                           JACOB D. ECKER
                           REUBEN S. SCHIFMAN
                           Trial Attorneys
                           U.S. Department of Justice
                           Environment and Natural Resources Division
                           P.O. Box 7611
                           Washington, D.C. 20044-7611
                           Tel: (202) 305 0466
                           Fax: (202) 305-0506
                           Jacob.Ecker@usdoj.gov
                           Attorneys for Federal Defendants




                            -4-
